Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

  CARLOS BRITO, Individually,                         :   Case No.:
                                                      :
          Plaintiff,                                  :
  v.                                                  :
                                                      :
                                                      :
   ARCP RL PORTFOLIO VI, LLC, a Foreign               :
   Limited Liability Company, and RED                 :
   LOBSTER HOSPITALITY, LLC, d/b/a RED                :
   LOBSTER #0424, a Foreign Limited Liability         :
   Company,                                           :
                                                      :
        Defendants.                                   :
  _______________________________________ /


                       COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

          Plaintiff, CARLOS BRITO (hereinafter “Plaintiff”), hereby sues the Defendants, ARCP

  RL PORTFOLIO VI, LLC, a Foreign Limited Liability Company, and RED LOBSTER

  HOSPITALITY, LLC, d/b/a RED LOBSTER #0424, a Foreign Limited Liability Company, for

  injunctive relief, attorneys’ fees, litigation expenses and costs, for failing to make its facilities

  accessible to Americans with disabilities in violation of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”) and alleges as follows:

                                     JURISDICTION& VENUE

          1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

          2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

  2202.

          3.   This Court has pendant jurisdiction over any and all potential State law claims

  pursuant to Title 28 U.S.C. § 1367(a).
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 2 of 12


         4.     All of the actions or omissions complained of herein have taken place within the

  jurisdiction of the United States District Court for Southern District of Florida and the subject

  facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                                PARTIES

         5.     Plaintiff, CARLOS BRITO, is a resident of the State of Florida, sui juris, and is an

  individual with disabilities as defined by the ADA.

         6.     Plaintiff requires a wheelchair to ambulate and is limited in one or more of life’s major

  activities, including but not limited to walking, standing, grabbing, and grasping.

         7.     Defendant ARCP RL PORTFOLIO VI, LLC, is a Foreign Limited Liability Company,

  duly formed under the State of Delaware, is authorized to, and does, transact business in the State

  of Florida.

         8.     Upon information and belief, ARCP RL PORTFOLIO VI, LLC, (hereinafter referred to

  as the “Defendant” or “ARCP”), is the owner and/or lessor and/or operator of the commercial

  facility located at 296 UNIVERSITY DRIVE, PEMBROKE PINES, FLORIDA, 33024 (hereinafter

  referred to as “296 University Drive Facility”, “commercial facility”, or “facility”).

         9.     Defendant, RED LOBSTER HOSPITALITY, LLC, d/b/a RED LOBSTER #0424, is

  a Foreign Limited Liability Company, duly formed under the State of Delaware, is authorized to,

  and does, transact business in the State of Florida.

         10. Upon information and belief, RED LOBSTER HOSPITALITY, LLC, d/b/a RED

  LOBSTER #0424, (hereinafter referred to as the “Defendant” or “RED LOBSTER”), is the owner

  and/or lessor and/or operator of a Red Lobster restaurant located at 296 University Drive Facility.
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 12

                                                                         Complaint for Injunctive Relief
                                                                                           Page 3 of 12


          11. Plaintiff plans to return to the subject commercial facility but has encountered

  barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

  Accessibility Guidelines (hereinafter “ADAAG”).

                                           GENERAL FACTS

          12. On August 20, 2020, Plaintiff, a wheelchair user who has limited use of his hands,

  visited the Red Lobster restaurant located at 296 University Drive Facility.

          13. Plaintiff has a personal desire to have access to places of public accommodations in

  order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

  Plaintiff as an ADA tester accomplishes this goal by visiting the location, engaging all of the illegal

  barriers to access, or at least those he is able to access. Plaintiff intends to visit the subject places

  of public accommodations to verify their compliance or non-compliance with the ADA.

          14. Defendant, ARCP, is the owner and operator of the 296 University Drive Facility.

          15. Defendant, RED LOBSTER operates a restaurant located at the commercial facility

  doing business as Red Lobster store #0424, and is a place of public accommodation as defined

  by the ADA.

          16. Plaintiff was not able to, and still cannot, access significant portions of the 296

  University Drive Facility, or avail himself of the various goods and services Defendants otherwise

  offer to able-bodied individuals.

          17. At the 296 University Drive Facility, the following barriers are as follows:

                         ENTRANCE ACCESS AND PATH OF TRAVEL

              a. The plaintiff had difficulty on the path of travel at the facility, as
                 ramps do not have compliant handrails violating Section 4.8.5 of
                 the ADAAG and Section 405.8 of the 2010 ADA Standards, whose
                 resolution is readily achievable;
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 12

                                                                    Complaint for Injunctive Relief
                                                                                      Page 4 of 12



                   FAILURE TO MAINTAIN ACCESSIBLE FEATURES

           b. The Defendant, ARCP, engages in a policy and/or procedure of
              failing to maintain in operable working conditions those features of
              the parking lot, entrances access and path of travel as identified in
              paragraph 17 in violation of 28 C.F.R. § 36.211.


        18. At the Red Lobster restaurant store #0424, the barriers are as follows:


                            ACCESS TO GOODS AND SERVICES

           a. The Plaintiff could not utilize the bar counter, as it is mounted too
              high. Violation: There are bar counters that are not at the
              prescribed height, violating Section 4.32.4 and 5.2 of the ADAAG
              and Section 902.3 of the 2010 ADA Standards, whose resolution
              is readily achievable;

                                   PUBLIC RESTROOM(S)

           b. The Plaintiff could not use the lavatories outside the accessible
              toilet compartment without assistance, as the pipes are not fully
              wrapped and the required knee & toe clear width is not provided.
              Violation: There are lavatories outside accessible toilet
              compartments in public restrooms with the counter surfaces
              mounted too high and pipes that are not properly insulated,
              violating the requirements in Sections 4.19.3, 4.19.4, and Figures
              32 of the ADAAG and Sections 213.3.4. 305.4, 306.2.5, 606.2, &
              606.5 of the 2010 ADA Standards, whose resolution is readily
              achievable.

           c. The Plaintiff could not use the accessible toilet compartment door
              without assistance, as it is not self-closing and does not have
              compliant door hardware. Violation: The accessible toilet
              compartment door does not provide hardware and features that
              comply with Sections 4.17.5 and 4.13.9 of the ADAAG and
              Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose
              resolution is readily achievable.

           d. The Plaintiff could not transfer to the toilet without assistance, as
              a trashcan obstructed the clear floor space. Violation: The
              required clear floor space is not provided next to the toilet,
              violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 5 of 12


                 36.211, and 604.3 of the 2010 ADA Standards, whose resolution
                 is readily achievable.

             e. The Plaintiff could not flush the toilet without assistance, as the
                flush valve is not mounted on the wide area. Violation: The flush
                valve is not mounted on the compliant side in violation of Section
                4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA
                Standards, whose resolution is readily achievable.

             f. The Plaintiff could not use the toilet seat cover dispenser without
                assistance as it is mounted at a location where the clear floor
                space to access it is not provided. Violation: The clear floor space
                provided at elements in the restroom violates the provisions of
                Sections 4.2.4 and 4.27.2 of the ADAAG and Section 305.3 of the
                2010 ADA Standards, whose resolution is readily achievable.

             g. The Plaintiff had difficulty using the toilet without assistance, as
                it is not mounted at the required distance from the side wall.
                Violation: The water closet in the accessible toilet compartment is
                mounted at a non-compliant distance from the wall in violation of
                Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.2
                of the 2010 ADA Standards, whose resolution is readily
                achievable.

             h. The Plaintiff was exposed to a cutting/burning hazard because the
                lavatory pipes are not wrapped. Violation: The lavatory pipes are
                not fully wrapped or insulated violating Section 4.19.4 of the
                ADAAG and Section 606.5 of the 2010 ADA Standards, whose
                resolution is readily achievable

                      FAILURE TO MAINTAIN ACCESSIBLE FEATURES

             j. The Defendant, RED LOBSTER, engages in a policy and/or
                procedure of failing to maintain in operable working conditions those
                features of the parking lot, entrances access and path of travel as
                identified in paragraph 18 (a)-(h), in violation of 28 C.F.R. § 36.211.


         19. Plaintiff has encountered and has knowledge of the numerous inaccessible elements

  that prevent access and/or are a threat to the safety of individuals with disabilities located at the

  subject commercial facility and the place of public accommodation operating as Red Lobster

  restaurant store #0424.
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 6 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 6 of 12


            20. Due to the architectural barriers encountered, all areas of the premises were not

  experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

  all-inclusive. A complete list of violations at the commercial facility and the place of public

  accommodation, and the remedial measures necessary to remove same, will require an on-site

  inspection by Plaintiff’s representatives.1

            21. Correcting each of the barriers in paragraphs 17 of this Complaint is readily

  achievable.

            22. Correcting each of the barriers in paragraphs 18 (a) through (h) of this Complaint are

  readily achievable.

            23. Plaintiff intends to revisit the subject commercial facility and the place of public

  accommodation as identified herein.

            24. The barriers prevent and deter Plaintiff from returning to the subject commercial

  facility and the place of public accommodation to enjoy the goods and services available to the

  public.

            25. Plaintiff has been denied access to, and has been denied the benefits of, services,

  programs and activities of the subject commercial facility and the place of public

  accommodation, and has otherwise been discriminated against and damaged because of

  Defendants’ existing ADA violations, including, but not limited to, those set forth herein.

            26. The violations present at the subject commercial facility and place of public

  accommodation violate the ADA and infringe on Plaintiff’s right to travel free of discrimination.

  Plaintiff desires to, and would patronize at the subject commercial facility and the place of public



  1
      Rule 34 of the Federal Rules of Civil Procedure.
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 7 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 7 of 12


  accommodation in the foreseeable future if the Defendants remedies the illegal barriers and make

  the subject commercial facility and the place of public accommodation accessible.

                                      COUNT I
                          AMERICANS WITH DISABILITIES (“ADA”)
                            ACTION FOR INJUNCTIVE RELIEF

          27. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

  Disabilities Act”).

          28. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 24 of

  this Complaint as if fully stated herein.

          29. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

  force and effect and applies to Defendants’ conduct or omissions thereof.

          30. At all times relevant to this action, the United States Department of Justice

  regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

  and applied to the Defendant’s conduct.

          31. The objective of the ADA is to eliminate discrimination against individual with

  disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

  basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

  accommodations of any place of public accommodation by any person who owns, leases (or

  leases to), or operates a place of public accommodation.”

          32. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

  that discrimination that discrimination under the ADA further includes “the failure to take such

  steps as may be necessary to ensure that no individual with a disability is excluded, denied

  services, segregated or otherwise treated differently than other individuals because of the

  absence of auxiliary aids and services” as defined under § 12102 of the ADA.
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 8 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 8 of 12


         33. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

  the 2010 Americans with Disabilities Act Accessibility Standards.

         34. It is therefore necessary to implement and adhere to a policy and procedure whereby

  all accessible features are properly maintained, kept in proper location, working order and

  remain compliant.

         35. At all times relevant to this action, Plaintiff is a qualified individual with a disability

  within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

         36. At all times relevant to this action, Defendants commercial facility and the tenant

  spaces are places of public accommodation within the meaning of Title III of the ADA, 42

  U.S.C. § 12181 and 28 CFR § 36.104.

         37. Defendant, ARCP who owns the 296 University Drive Facility where the Red Lobster

  restaurant is located and operates is required to comply with the ADA. See 28 CFR § 36.201.

         38. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

  subject commercial facility and the place of public accommodation, which deny him the full and

  equal enjoyment of the facilities as able-bodied persons.

         39. Defendants have deprived Plaintiff the equal opportunity to freely travel without fear

  of being subjected to discrimination by maintaining a public accommodation with ADA

  violations and failing to remove such barriers existing therein.

         40. Defendants have discriminated against the Plaintiff by denying him access to, and

  full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

  remove architectural barriers as required by the ADA.
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 9 of 12

                                                                      Complaint for Injunctive Relief
                                                                                        Page 9 of 12


         41. Defendants, through the actions outlined above, have denied Plaintiff the opportunity

  to participate or benefit from the services, facilities, and accommodations provided by

  Defendants. 42 U.S.C. §12182; 28 C.F.R. § 36.202.

         42. Defendants’ violations of the ADA mentioned above directly cause Plaintiff to

  sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

  and will continue to suffer irreparable injury because of Defendants pattern and practice of

  discrimination.

         43. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

  existing loss and damage will be aggravated, if the Defendants’ are not enjoined to comply with

  the ADA. Plaintiff will continue to suffer such discrimination, injury and damage and will be

  deterred from returning to the premises without the relief provided by the ADA as requested

  herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

  Defendants from discriminatory barriers, policies, and practices in violation of the ADA.

         44. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendant’s commercial

  facility and the place of public accommodation. Defendants have caused Plaintiff to suffer a

  sense of isolation and segregation and deprive Plaintiff the full and equal enjoyment of the

  goods, services, facilities, privileges and/or accommodations available to the able-bodied public

  by continuing to operate a commercial facility and the places of public accommodation with

  discriminatory conditions in violation of the ADA.

         45. Plaintiff wishes to re-visit the subject commercial facility and the places of public

  accommodation to avail himself of the services, programs and/or activities available at the

  building/property, but also to assure himself that the subject commercial facility and the places
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 10 of 12

                                                                       Complaint for Injunctive Relief
                                                                                        Page 10 of 12


  of public accommodation are in compliance with the ADA so that he and others similarly

  situated will have full and equal enjoyment of the property without fear of discrimination,

  dignitary harm and threats to their safety, once the architectural barriers to access have been

  removed and reasonable changes in policy implemented, and it is absolutely clear that the

  discriminatory behavior and policies alleged herein cannot reasonably be expected to recur.

         46. Defendants are required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

  alteration to Defendants’ places of public accommodation since January 26, 1992, then the

  Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

  facilities are readily accessible to and usable by individuals with disabilities, including

  individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants facilities is one

  which was designed and constructed for first occupancy subsequent to January 26, 1993, as

  defined in 28 CFR 36.401, then the Defendants facilities must be readily accessible to and

  useable by individuals with disabilities as defined by the ADA.

         47. Notice to Defendants are not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $50,000.00 or less).

         48. All other conditions precedent have been met by Plaintiff or waived by the

  Defendants.

         49. The Plaintiff demands a non-jury trial on all issues to be tried herein.

         50. Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 11 of 12

                                                                       Complaint for Injunctive Relief
                                                                                        Page 11 of 12


  costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

  costs and litigation expenses from the Defendants.

         51. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

  injunctive relief including an order to alter the subject facilities to make them readily accessible

  to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

  the subject facilities until the requisite modifications are complete.

        WHEREFORE, Plaintiff respectfully requests:

         A.       The Court issue a Declaratory Judgment that determines that the Defendant at the

  commencement of the subject lawsuit is in violation of Title III of the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq;

         B.       Injunctive relief against the Defendants, ARCP RL PORTFOLIO VI, LLC, and

  RED LOBSTER HOSPITALITY, LLC, d/b/a RED LOBSTER #0424, including an Order to

  make all readily achievable alterations to the facility; or to make such facility readily accessible

  to and usable by individuals with disabilities to the extent required by the ADA; and to require

  the Defendants to make reasonable modifications in policies, practices or procedures, when such

  modifications are necessary to afford all offered goods, services, facilities, privileges, advantages

  or accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated

  or otherwise treated differently than other individuals because of the absences of auxiliary aids

  and services;

         C.       Award Plaintiff his reasonable attorney fees, costs and litigation expenses

  incurred in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;
Case 0:20-cv-62265-RKA Document 1 Entered on FLSD Docket 11/05/2020 Page 12 of 12

                                                                   Complaint for Injunctive Relief
                                                                                    Page 12 of 12


         D.     Any such other and further relief as this Court may deem proper and just under

  the circumstances and allowable under Title III of the American with Disabilities Act.

  Dated: November 5, 2020                     Respectfully submitted,

                                              By:/S/ Camilo F. Ortega
                                              Camilo F. Ortega, Esq.,
                                              Florida Bar No.: 0075387
                                              ORTEGA LAW GROUP, P.A.,
                                              REGENCY SQUARE
                                              2440 SE FEDERAL HIGHWAY
                                              SUITE M
                                              STUART, FLORIDA 34994
                                              Ph: (786) 452-9709
                                              Fax: (713) 246-7914
                                              E-Mail: camilo@ortegalawgroup.com
                                              Service by E-Mail:
                                              attorneyservice@ortegalawgroup.com
